 



Exhibit 10.1

AGREEMENT

     THIS AGREEMENT is entered into as of December 10, 2004, by and between C.
Thomas Faulders, III, an individual residing at 6721 Benjamin Street, McLean,
Virginia 22101 (“Mr. Faulders”), and LCC International, Inc., a Delaware
corporation having its principal place of business at 7925 Jones Branch Drive,
McLean, Virginia 22102 (the “Company”).

     In consideration of the mutual covenants and agreements hereinafter set
forth, the parties hereby agree as follows:

1. Purchase of Shares.

The Company is hereby purchasing from Mr. Faulders, and Mr. Faulders is hereby
selling to the Company, 159,209 shares of the Company’s Class A Common Stock,
par value $.01 per share (the “Class A Common Stock”) for a per share price of
$5.54, which represents the average closing price for the Class A Common Stock
reported on NASDAQ for the five (5) trading days immediately preceding the date
hereof. Simultaneously herewith, Mr. Faulders is delivering to the Company
(a) Certificate No. A-0071 for 108,333 shares of Class A Common Stock duly
endorsed for transfer, (b) an irrevocable instruction letter to ETRADE
Securities LLC directing that 19,576 shares of Class A Common Stock owned by
Mr. Faulders and held in his account with such company be transferred to the
Company and (c) an irrevocable instruction letter to Smith Barney directing that
31,300 shares of Class A Common Stock owned by Mr. Faulders and held in his
account with such company be transferred to the Company. Upon receipt thereof,
the Company shall promptly deliver to the Company’s transfer agent such
Certificate and stock power together with an irrevocable instruction letter
directing the transfer agent to record the transfers of shares described in the
foregoing sentence in the Company stock record reflecting that such share are
held by the Company as treasury shares.

2. Surrender of Options.

Mr. Faulders is hereby surrendering to the Company, and the Company is hereby
accepting the surrender of, (a) those options to purchase 500,000 shares of
Class A Common Stock, at an exercise price of $13.56 per share, granted to
Mr. Faulders on December 16, 1999, (b) those options to purchase 150,000 shares
of Class A Common Stock, at an exercise price of $12.25 per share, granted to
Mr. Faulders on January 30, 2001, (c) those options to purchase 150,000 shares
of Class A Common Stock, at an exercise price of $5.00 per share, granted to
Mr. Faulders on May 25, 1999, and (d) those options to purchase 25,000 shares of
Class A Common Stock, at an exercise price of $5.55 per share, granted to
Mr. Faulders on May 24, 2001 (collectively, the “Options”). Each of the Options
is hereby terminated in all respects effective immediately.

3. Termination of Loan Agreement.

     Mr. Faulders hereby directs that the proceeds from the sale of the shares
of Class A Common Stock hereunder to the Company be applied to the repayment of
the outstanding amounts due under that certain Note, dated December 22, 1999 of
Mr. Faulders to the Company (the “Note”), which Note was issued pursuant to the
Loan Agreement, dated as of December 22, 1999, between the Company and
Mr. Faulders (the “Loan Agreement”). The Company declares that, effective
immediately, all payment obligations under the Note are discharged in full and
the Note is hereby deemed “paid-in-full.” The Company and Mr. Faulders hereby
agree that, effective immediately, the Loan Agreement and the Note are hereby
terminated in all respects and neither of them shall have any further
obligations to the other thereunder.

4. Bonus

The Company hereby pays to Mr. Faulders a bonus in an amount of $490,000. In
addition, the Company hereby pays to Mr. Faulders all amounts due under
Section 1.3 of the Loan Agreement.

5. Non-Competition.

     Mr. Faulders hereby agrees that during the term of his employment with the
Company, and for a period of twenty-four months thereafter, Mr. Faulders shall
not, directly or indirectly (whether as an officer, director, employee,
consultant,

 



--------------------------------------------------------------------------------



 



agent, advisor, stockholder, partner, joint venturer, proprietor or otherwise):
(a) engage or otherwise become interested in any business or activity that
directly or indirectly competes with any business of the Company or any of its
subsidiaries (or any of their successors) as conducted or contemplated during
his period of employment with the Company, or (b) solicit or hire for employment
by any person or entity that engages in any business or activity that directly
or indirectly competes with any business of the Company or any of its
subsidiaries (or any of their successors) as conducted or contemplated during
his period of employment with the Company, or induce the termination of
employment of, any employee or other personnel who is or was providing services
to the Company or any of its subsidiaries at the time of, or within the six
month period prior to the date of, such solicitation, hiring or inducement, or
(c) take any action intended to cause any vendor, customer or business associate
of the Company to terminate, sever, reduce or otherwise adversely alter its
relationship with the Company. Mr. Faulders hereby acknowledges and warrants
that (A) he will be fully able to earn a livelihood for himself and his
dependents if these covenants are specifically enforced against him, and (B) the
restrictions contained in this Agreement are reasonable and necessary to protect
the business and interests of the Company, that the Company is relying on the
enforceability of these restrictions in entering into this Agreement, and that
any violation of these restrictions will cause substantial and material harm to
the Company for which money damages would not be a sufficient remedy.
Accordingly, Mr. Faulders hereby agrees that the Company will be also be
entitled to equitable relief, including injunction and specific performance, as
a remedy for any breach or threatened breach of any of the provisions of this
paragraph 5 by him.

6. Miscellaneous.

     This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia. No amendment, modification or waiver of
the terms of this agreement shall be valid unless made in writing and duly
executed by Mr. Faulders and the Company.

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the day
and year first hereinabove set forth.

/s/ C. Thomas Faulders, III
C. Thomas Faulders, III

LCC INTERNATIONAL, INC.

By: /s/ Peter A. Deliso
Name: Peter A. Deliso
Title: Vice President, Corporate Development,
General Counsel and Secretary

 